Martin County was created by Chapter 10180, Acts of 1925, and the town of Stuart was designated as its temporary county site for a period of five years. In January, 1929, the County Commissioners of Martin County, in "part payment of the cost of labor and material necessary to build a court house and jail building for said county, within the corporate limits of the City of Stuart," issued to Bert D. Keck its warrant in the sum of $1,200.00. Before maturity, for value and in due course Keck endorsed, assigned, and transferred the said warrant to defendant in error, Henry H. Hanson, who instituted this action thereon in the Circuit Court and secured judgment against the county to which the instant writ of error was prosecuted.
In an opinion filed February 14, 1933, a majority of this Court reversed the judgment below on the ground that the contract on which the warrant sued on was predicated was in conflict with the implied provisions of the law authorizing County Commissioners to construct county buildings. We are now urged to review: that holding.
The contract alluded to was for the construction of a new court house and jail. The Circuit Court enjoined the making of such a contract but later dissolved its injunction which latter order was on appeal to this Court, reversed June 28, 1929. Dunscombe v. County Commissioners of Martin County, 98 Fla. 112, 123 So.2d 523.
The specific purpose for which the warrant brought in question was issued was in payment of services for architect's fees. Such fees were properly considered as part of *Page 45 
the legitimate expense of building the new court house and jail. Dunscombe v. Martin County, supra, was not begun until September 14, 1928. Keck, the architect, was employed October 10, 1928. He was not a party to Dunscombe v. Martin County, he rendered the services before the suit was brought, and the purpose of the injunction was to restrain the erection of a court house and jail, not to employ an architect to design one. Under such a state of facts we do not think Keck nor his assigns would be bound by this decision, nor do we see that they are affected by it.
The record discloses that the county was without ample court house facilities. The temporary county site under the Act creating the county was fixed for five years at Stuart and while the law authorizes election to determine the permanent county site it is not mandatory that such an election be held and though we express no opinion as to this we know of no reason that would preclude the people of a county from acquiescing in and continuing the temporary county site as the permanent one under the facts here shown.
No question is raised as to the value or reasonableness of the charge for the architect's services. There is nothing in the law expressly prohibiting the County Commissioners from making such a contract while their general powers aside from the provisions of Section 1556, et seq., Revised General Statutes of 1920, Section 2384, et seq., Compiled General Laws of 1927, in reference to the direct powers of County Commissioners in regard to the construction and repair of county buildings, would appear to be ample authority for the contract.
The County Commissioners were attempting to follow the terms of the last named statutes in making the contract. The declaration was cast in both the general and common *Page 46 
counts. The services of the architect were sought and accepted by the county. We think his assignee is at least entitled to recover on a quantum meruit an amount shown to be the reasonable worth of his services.
It follows that the former judgment of this Court is overruled and the judgment below is affirmed on rehearing.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.